Citation Nr: 1129086	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 between May 1, 2008, and November 22, 2008, for convalescence purposes following treatment of a service-connected disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's right shoulder tendonitis with rotator cuff repair and capsulitis is service connected.  

2.  Following a February 27, 2008, right shoulder procedure, the Veteran required a period of convalescence from May 1, 2008, to November 22, 2008.  


CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating for convalescence from May 1, 2008, to November 22, 2008, following a right shoulder procedure are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks a temporary total rating from May 1, 2008, to November 22, 2008, for convalescence purposes following medical treatment of a service-connected disability.  38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

To warrant a temporary total disability rating, the evidence must establish that the Veteran's service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  Extensions for an additional time period beyond the 1, 2, or 3 months initially awarded may be authorized where warranted under the circumstances, applying generally the same criteria as set forth above.  38 C.F.R. § 4.30(b).  

The Veteran has been awarded service connection for right shoulder tendonitis with rotator cuff repair and capsulitis.  On February 27, 2008, he underwent a non-invasive manipulation of his right shoulder, which was exhibiting limitation of motion due to adhesive capsulitis.  He seeks a temporary total rating for convalescence following this procedure.  The Board notes that the Veteran was already in receipt of a temporary total rating until April 1, 2008, following a previous April 2007 right shoulder surgery.  In the March 2009 rating decision, the RO asserted that this procedure did not qualify as "surgery" for purposes of 38 C.F.R. § 4.30, as the Veteran's right shoulder procedure was invasive, but involved only manipulation.  For the reasons to be discussed below, the Board disagrees.  

Surgery is defined as "the branch of medicine that treats diseases, injuries, and deformities by manual or operative methods" or "the work performed by a surgeon."  Dorland's Illustrated Medical Dictionary, 1797 (30th Ed., 2003).  This definition does not require the use of invasive techniques; rather, only "manual or operative methods" need be employed.  The Board further observes that a VA medical record of the February 2008 procedure lists "indications for surgery," as well as pre- and post-operative diagnoses.  Additionally, a record of the procedure itself was entitled "Orthopedic surgery post-operative E&M note," and the Veteran was placed under anesthesia at the time.  Overall, the Board finds this February 2008 procedure qualifies as a "surgery" for the purposes of potential entitlement to a temporary total rating under 38 C.F.R. § 4.30.  

Next, in denying the Veteran a temporary total rating for the time period in question, the RO considered a November 2008 clinical notation authored by R.M.R., M.D., the Veteran's treating physician.  Dr. R. stated that because of the physical therapy and active home program in which the Veteran was involved following the February 2008 procedure, he was advised not to return to work between May and November 2008.  Thereafter, the Veteran's right shoulder was sufficiently healed so as to no longer prevent him from returning to work.  The RO concluded, however, that this finding by Dr. R. was not supported by the remainder of the medical record, as the Veteran exhibited some range of motion of the right shoulder during that time period, including passive flexion to 115 degrees and passive abduction to 90 degrees.  Thus, the RO concluded that impairment sufficient to result in temporary total unemployability was not demonstrated, and therefore a temporary total rating was denied.  

The Board notes first that 38 C.F.R. § 4.30 explicitly defines qualifying impairment for convalescence to include severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization or immobilization by cast of one or more major joints, or the necessity for house confinement or for continued use of a wheelchair or crutches.  38 C.F.R. § 4.30(a).  Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has found that because the general basis for any award of VA disability compensation is based on the level of impairment of earning capacity, a medical finding of temporary unemployability is sufficient to establish the need for convalescence under 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430-31 (1998) (citing 38 C.F.R. §§ 3.321(b)(1), 4.1).  Therefore, the November 2008 clinical notation by Dr. R. is sufficient to establish potential entitlement to 38 C.F.R. § 4.30 benefits, despite the fact the Veteran's right shoulder was not in fact cast, immobilized, or otherwise impaired as defined by 38 C.F.R. § 4.30(a).  

Next, after considering the totality of the record, the Board finds insufficient evidence to support the RO's conclusion that the November 2008 opinion by Dr. R. was inadequate and unsupported within the record.  The Court has held that an assessment of a disability's impact on a claimant's employability is a medical question, and may only be countered by separate medical evidence.  Id. at 431.  Additionally, a doctor need not give "detailed reasons and bases for his opinion about his own patient's state of employability."  Id.  In the present case, Dr. R., the Veteran's treating physician who both performed the February 2008 procedure and saw the Veteran for post-operative follow-up, determined that due to both the right shoulder disability and the demands of physical therapy and other post-operative care, the Veteran was unable to work until late November 2008.  In the absence of competent medical evidence to the contrary, VA is bound by this medical opinion.  The remainder of the record merely confirms that the Veteran received ongoing outpatient treatment for his right shoulder and continued to experience some degree of right shoulder impairment between May 1, 2008, and November 22, 2008, and does not suggest he was in fact employable at that time.  

In conclusion, affording the Veteran the benefit of the doubt, the Board finds sufficient evidence has been presented to grant him a temporary total rating for convalescence purposes for the period between May 1, 2008, and November 22, 2008.  


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 from May 1, 2008, to November 22, 2008, for convalescence purposes for a service-connected right shoulder disability is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


